Citation Nr: 0634410	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  99-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

Entitlement to an increased rating for a service-connected 
left knee disability, which is currently assigned a 30 
percent combined disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to May 1971. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO in Houston, 
Texas which, in pertinent part, denied an increase in a 10 
percent rating for residuals of a fracture of the left knee, 
with medial meniscectomy.  A personal hearing was held at the 
RO (i.e., a Travel Board hearing) before a Veterans Law Judge 
in March 2002.  In May 2001 and August 2003, the Board 
remanded the case to the RO for further evidentiary and 
procedural development.  In March 2002, the veteran had a 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  In August 2004, the veteran was offered the 
opportunity for another Board hearing, and he did not 
respond.  

In February 2004, the RO continued a 10 percent rating under 
Diagnostic Codes 5010-5259 for residuals of a fracture of the 
left knee with medial meniscectomy and degenerative joint 
disease.  In that same decision, the RO determined that 
effective on February 19, 1998 (the date of the veteran's 
claim for an increased rating), a separate 10 percent rating 
was warranted for left knee subluxation and laxity under 
Diagnostic Code 5257.  

In October 2004, the Board remanded the case to the RO for 
further evidentiary development.  In a September 2005 rating 
decision, the RO granted a 20 percent rating for residuals of 
a fracture of the left knee with medial meniscectomy and 
degenerative joint disease, effective February 19, 1998, and 
the veteran's separate 10 percent left knee rating was 
continued.  The case was subsequently returned to the Board.

The Board notes that the veteran's service-connected left 
knee disability currently has a combined disability rating of 
30 percent.  See 38 C.F.R. § 4.25, Table I.  The veteran has 
not indicated he is satisfied with the assigned higher 
rating.  Thus, the claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

The veteran's service-connected left knee disability, 
including residuals of fracture of the left knee with 
degenerative joint disease (arthritis) and residuals of 
medial meniscectomy with subluxation and laxity, is 
manifested by arthritis, minimal limitation of motion, and 
moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left knee with degenerative 
joint disease (arthritis) have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 20 percent for 
residuals of medial meniscectomy with subluxation and laxity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in November 2003 and January 
2005, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at a March 2002 VA hearing; service medical 
records; and VA treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, and 4.45, concerning functional loss due to 
pain should be considered when evaluating limitation of 
motion from a disability.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint. VAOPGCPREC 9-2004.

The RO has recently assigned a 20 percent rating for 
residuals of a fracture of the left knee with medial 
meniscectomy and degenerative joint disease under Diagnostic 
Codes 5010 and 5257, and a separate 10 percent rating for 
left knee subluxation and laxity, under Diagnostic Code 5257.   
The Board finds that rating both of the veteran's separately 
service-connected left knee disabilities under Diagnostic 
Code 5257 violates the rule of 38 C.F.R. § 4.14 against 
"pyramiding" ratings.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  The pyramiding rule essentially prohibits 
duplicate ratings for the same functional impairment by using 
different diagnostic codes.  As will be shown below, the 
Board finds that one rating should be assigned for the 
veteran's residuals of fracture of the left knee with 
degenerative joint disease (arthritis) and limitation of 
motion of the left knee under Diagnostic Code 5010, with a 
separate rating for residuals of medial meniscectomy with 
subluxation and laxity under Diagnostic Code 5257.

On VA examination in March 1999, the veteran complained of 
intermittent episodes of giving way in the left knee.  He 
reported rare swelling and denied any locking or catching.  
On examination, range of motion of the left knee was from 0 
to 130 degrees.  There were no meniscal signs, and no 
significant varus or valgus instability.  Anterior drawer and 
anterior Lachman's signs were positive, and there was mild 
patellofemoral crepitus.  An X-ray study of the left knee 
showed some moderate degenerative changes involving the 
patellofemoral joint.  The pertinent diagnostic impression 
was history of left knee surgery for a medial meniscectomy 
and anterior instability with degenerative changes, 
moderately symptomatic.  The examiner found slight limitation 
of motion of the left knee but there was no evidence of 
weakened motion, excess fatigability, swelling, deformity, 
atrophy of disuse, or incoordination.

On VA examination in January 2003, the veteran complained of 
instability of the left knee and pain primarily along the 
medial aspect of the knee, which was worse with weather 
changes.  On examination, range of motion of the left knee 
was from 5 to 120 degrees.  There was moderate crepitation 
and no effusion.  There was tenderness along the medial joint 
line and along the medial patellofemoral articulation.  There 
was moderate crepitation at the patellofemoral level, and 
increased laxity on anterior drawer and anterior Lachman's 
tests.  There was no varus or valgus instability, and there 
was mild lateral subluxation with varus stress.  An X-ray 
study of the left knee showed moderate degenerative changes 
involving the medial and patellofemoral compartments.  A bony 
infarct was seen in the distal fibula.  The pertinent 
diagnostic impression was history of a left knee injury with 
chronic anterior cruciate ligament insufficiency and moderate 
degenerative joint disease.

At a March 2005 VA examination, the veteran complained of 
left knee pain with weakness, stiffness, swelling and giving 
way.  He also reported that his pain was worse with the 
weather and was associated with prolonged walking or 
climbing.  He reported flare-ups of the left knee two or 
three times per week, lasting for a couple of days, and said 
the flare-ups were precipitated by any activity or by cold 
weather, rain, climbing stairs, and walking more than one to 
two blocks.  He reported decreased motion and functional 
impairment during a flare-up.  He denied recent dislocation 
or subluxation.  He reported difficulty with daily 
activities, and said he had been unemployed for several years 
as he claimed difficulty with mobility and transfers.  

On examination, range of motion of the left knee was from 10 
degrees of extension to 110 degrees of flexion.  There was 
moderate crepitus and pain in the medial joint line and along 
the medial patellofemoral articulation.  There was no 
effusion.  There was evidence of instability, and he had 
increased laxity on anterior drawer test and anterior Lachman 
test.  There was weakness during motion and there was an 
additional limitation of motion of an additional 20 degrees 
with movement.  There was increased pain after repetitive 
motion.  The medial and lateral meniscus were negative on 
McMurray's test.  An X-ray study of the left knee showed 
medial joint space narrowing with subchondral sclerosis.  The 
examiner diagnosed left knee injury with evidence of 
degenerative joint disease and chronic anterior cruciate 
ligament insufficiency.  The examiner opined that the veteran 
had moderate symptomatology.  He indicated that the veteran 
had weakened movement and a decreased range of motion with an 
additional loss of 20 degrees of flexion.  He stated that the 
veteran had decreased joint function limited by pain 
following repetitive use, and opined that the additional 
limitation by pain was from moderate to severe during the 
flare-up.

By regulation, degenerative arthritis, when established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
As discussed below, the veteran has a compensable degree of 
limitation of extension so that the disability rating is 
based on the diagnostic criteria pertaining to such 
manifestation (Code 5261 and not on Code 5003).  

The veteran's worst degree of limitation of flexion (110 
degrees) as shown in the evidence of record is noncompensable 
under Diagnostic Code 5260, even with consideration of an 
additional loss of 20 degrees of flexion due to pain and 
weakness.  See DeLuca, supra.  That is, even with 
consideration of a limitation of flexion to 90 degrees due to 
pain and weakness, a 0 percent rating is applicable under DC 
5260.  

The veteran's worst degree of limitation of extension (10 
degrees) as shown in the evidence of record warrants a 10 
percent rating, and no higher.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  There is no evidence of even more limitation of 
extension due to pain on use, including to the degree 
required for a rating higher than 10 percent under Diagnostic 
Code 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  
The March 2005 VA examiner attributed any additional 
limitations due to pain and flare-ups specifically to 
flexion, not extension.  

After a review of all the evidence, the Board finds that even 
considering the effects of pain on use of the left knee, 
there is no basis for more than the current 10 percent rating 
based on arthritis with limitation of motion.  38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 
supra.  As the veteran's limitation of flexion of the left 
knee does not support a compensable rating under Diagnostic 
Code 5260, VAOPGCPREC 9-04 is not for application.

The veteran also has a separate rating for instability, 
pursuant to VAOPGCPREC 9-98 and 23-97.  The medical evidence 
demonstrates that the veteran's residuals of medial 
meniscectomy with subluxation and laxity is no more than 
moderate in degree, as noted at the most recent VA 
examination, and thus a higher 30 percent rating is not 
warranted for this part of the left knee disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  No medical reports 
have described the instability as severe.  Where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Accordingly, after consideration of the veteran's complaints, 
testimony and medical findings, the Board finds that the 
veteran's left knee disability is adequately compensated by 
the 10 percent rating for residuals of fracture of the left 
knee with arthritis and limitation of motion of the left knee 
under Diagnostic Codes 5010 and 5261, and the 20 percent 
rating for residuals of medial meniscectomy with subluxation 
and laxity under Diagnostic Code 5257.  A higher rating is 
not warranted under any applicable rating criteria.  

In reaching these decisions, the Board has considered the 
issue of whether the veteran's service-connected left knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, 
the Board notes that the evidence does not show that the 
veteran's left knee disability interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

The veteran has indicated that his knee problems have 
adversely affected his ability to seek employment.  However, 
his records show that he is unemployed and currently receives 
disability benefits from the Social Security Administration 
based on a primary diagnosis of depression, and a secondary 
diagnosis of an organic mental disorder.  Moreover, the 
objective findings fail to reveal left knee symptoms which 
would result in marked interference with employment.  The 
1999 and 2005 examinations noted functional impairment and 
symptoms consistent with the diagnostic criteria.  The 
schedular criteria, in general, are considered adequate to 
compensate the veteran for his disability.  38 C.F.R. § 4.1.  
There is nothing in the record to distinguish this veteran's 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a left knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

An increased rating for a left knee disability, currently 
evaluated as 10 percent disabling for degenerative joint 
disease with limitation of extension, and as 20 percent 
disabling for residuals of medial meniscectomy with 
subluxation and laxity, is denied.


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


